Citation Nr: 0408693	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-12 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, denied 
entitlement to service connection for a lower left leg 
disorder, to include varicose veins and arthritis.

In April 1999 the veteran provide oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The matter was previously before the Board in June 2000.  At 
that time, the veteran's claim was remanded for further 
development and adjudication.  The matter was returned to the 
Board in February 2001.  This time, the veteran's claim was 
remanded for further development and adjudication in 
accordance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  

In November 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  A chronic acquired variously diagnosed disorder of the 
left lower extremity was not shown in active service, or for 
many years thereafter.



3.  Post service diagnosed osteoarthritis was not disabling 
to a compensable degree during the first post service year.

4.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
variously diagnosed disorder of the left lower extremity 
which has been linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired variously diagnosed disorder of the left 
lower extremity was not incurred in or aggravated during 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for a chronic 
acquired variously diagnosed left lower extremity disorder.  

A recent decision by the CAVC held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits. See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The veteran's service medical and personnel records have been 
associated with the claims folder.  The RO has obtained all 
VA evidence identified by the veteran.  The veteran presented 
testimony before the RO in April 1999.  

The transcript has been associated with the veteran's claims 
folder.  Attempts to obtain private medical records from El 
Camino Hospital and San Jose Medical Center resulted in a 
negative response.  Attempts to locate additional service 
medical records at Balboa Naval Hospital also resulted in a 
negative response.

As noted in the Introduction, the veteran's claim was before 
the Board in February 2001.  At that time, the matter was 
remanded for further development and adjudication in 
accordance with the VCAA.  In February 2003, the RO sent a 
letter to the veteran explaining the VCAA and asking him to 
submit certain information in connection with his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
obtain.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  
In particular, through the issuance of the November 1997 
rating decision, August 1998 statement of the case (SOC), May 
1999, July 2000, November 2000, and November 2003 
supplemental statements of the case, he has been given notice 
of the requirements for service connection.  

The veteran also underwent a VA compensation examination in 
March 2003 and that examination report is of record.  The 
Board finds that another VA examination is not warranted in 
this case because there is no reasonable possibility that a 
VA examination would substantiate his claim.  The veteran is 
seeking service connection for a left lower extremity 
disorder.  The medical specialist discounted any relationship 
of left lower extremity disorders to service.  Another VA 
examination would not substantiate the claim.  Therefore, 
remand or deferral for the scheduling of a VA examination is 
not required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied.  The circumstances under which VA will 
refrain from or discontinue providing assistance includes a 
claimant's ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities such as osteoarthritis are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A.§§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  
In order for service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The pertinent evidence is as follows.  The veteran's service 
medical records are devoid of any diagnoses of a left lower 
extremity disorder, to include varicose veins and arthritis.  
Reports of medical examination dated in February 1945, 
September 1945, August 1949, and January 1950 are all 
negative for any findings of a left lower extremity disorder.

VA outpatient treatment records dated in May 1996 indicate 
the veteran complained of a knee injury 20 years previously 
with three subsequent surgeries.  There were no current 
problems diagnosed.  An entry dated in January 1997 notes 
that the veteran did not have lower leg edema.

In March 1998, the veteran submitted a picture of himself in 
a left leg cast aboard a Navy ship, presumably the U.S.S. Mt. 
McKinley.  He indicated that he had fallen down a ladder 
aboard ship in 1946.

In April 1999, the veteran presented testimony before the RO.  
He testified that he had varicose veins and arthritis of the 
left ankle due to his period of service.  He again relayed a 
history of falling down a ladder in 1946.  He stated that his 
left leg was casted.

VA outpatient treatment records dated in February 1999 show 
the veteran was status post vein stripping on the left and 
status post arthroscopic knee repair.  A December 1999 entry 
indicated he jogged two miles per day.  An entry dated in 
February 2000, indicated that x-rays taken of the left knee 
revealed diffuse arthritis of the left knee joints.  The 
examiner indicated that the veteran had surgical scars 
consistent with the veteran's history of trauma and surgery 
during service.  In June 2000, the veteran was diagnosed with 
left knee pain associated with arthritis.

Additional VA outpatient treatment records dated in 2000 and 
2001 show the veteran was treated for degenerative arthritis 
of the left knee.  The veteran underwent a left knee 
arthroplasty in September 2001.  X-rays dated in September 
2001, show no acute fracture or dislocation.  They did reveal 
the veteran had degenerative arthritis.  Entries dated 
subsequently show the veteran received physical therapy.  

In March 2003, the veteran was afforded a VA examination.  He 
reported that he was injured during service in 1946 when he 
had fallen down the ship's ladder.  He indicated that he 
didn't recall which bone was broken, but that it might have 
been the distal tibia.  He stated that he was placed in a 
cast for two months.  He indicated that after the cast was 
removed his symptoms subsided.  He also informed the examiner 
that he injured his left knee in approximately 1976 when a 
large metal cannon struck his knee.  He stated this resulted 
in three surgeries.  


X-rays taken of the left tibia and fibula showed normal 
alignment without any obvious signs of a previous injury.  
The examiner indicated that he reviewed the claims folder and 
in doing so, found that an August 1949 re-enlistment 
examination did not mention any disability associated with 
the left lower extremity.  The examiner further indicated 
that the separation examination in January 1950 contained no 
disabilities of the lower extremity joints.  The examiner 
opined that it "seem[ed] more likely than not that the 
injury that occurred while on active duty in the military did 
not lead to or significantly contribute to development of the 
severe degenerative arthritis of his left knee, nor did it 
lead to the development of varicose veins in the left lower 
extremity."

Finally, in September 2003, the National Archives and Records 
Administration indicated that a search of the deck logs for 
the U.S.S. Mt. McKinley from July 1 through October 1, 1946, 
did not contain an entry regarding the veteran.


Analysis

The Board has thoroughly reviewed the evidence of record in 
light of the applicable laws and regulations, and finds that 
service connection is not warranted for a chronic acquired 
disorder of the left lower extremity, to include varicose 
veins and arthritis.  In this regard, the veteran's service 
medical records are devoid of any diagnoses of a left lower 
extremity disorder.  While the veteran submitted a picture of 
his left leg casted and it would appear that he injured his 
leg in service, such mere fact is not enough.  In order to 
establish service connection, there must be evidence of a 
chronic disability resulting from that injury. 

Examinations conducted in service dated in 1949 and 1950, 
subsequent to the 1946 fall, were negative for any disorders 
of the left lower extremity.  For the showing of chronic 
disease in service, there is a required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time. 


While certain chronic disabilities, like arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service, 
the first x-ray evidence of arthritis of the left knee is 
dated in February 2000, some 54 years after the veteran's 
discharge from service. 38 U.S.C.A.
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, 
degenerative arthritis of the left knee is not presumed to 
have been incurred in service.

Finally, the March 2003 VA examiner opined that the in-
service injury did not lead to or significantly contribute to 
development of the severe degenerative arthritis of the left 
knee, nor did it lead to the development of varicose veins in 
the left lower extremity.  Therefore, there is no medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. See Pond, supra.  

While the veteran has indicated that his current disability 
is related to his period of active duty service, he is not 
competent to make a medical diagnosis.  Espiritu, supra.   In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the left lower extremity is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



